Exhibit 102
PROMISSORY NOTE



May 31, 2007

$414,996.00 


 
FOR VALUE RECEIVED, Xfone USA, Inc. ("Debtor"), promises to pay to the order of
Embarq Logistics, Inc. ("Embarq") by wire transfer at Citibank, 388 Greenwich
St., New York, NY 10013, ABA# 021 000 089, Account # 0000-1345, or at such other
place as Embarq designates in writing from time to time, the principal sum of
FOUR HUNDRED FOURTEEN THOUSAND NINE HUNDRED NINTY-SIX AND 00/100 DOLLARS
($414,996.00).  The principal is payable in 6 consecutive monthly installments
of $69,166.00 each, beginning on June 30, 2007 and on the 30th of each month
until fully paid on November 30, 2007.
 
    Debtor must remit all payments owing under this Note in U.S. Dollars so that
Embarq may immediately apply these funds for the credit of Debtor on or before
the date that the payment or payments is or are due.
 
    Debtor may prepay this Note at any time and from time to time, in whole or
in part, without premium or penalty.  Prepayments will be applied towards the
monthly installment(s) under this Note as they become due.  If a prepayment is
insufficient to fully pay a monthly installment, Embarq will advise Debtor and
Debtor will pay the difference on or before the monthly installment due date.
 
    If Debtor defaults on any of its obligations under this Note which is not
cured within ten (10) business days (an “Event of Default”), Embarq may, at its
option:  (i) have all principal then outstanding or owing bear interest at a
rate of 18% per year as long as the Event of Default continues; and/or (ii)
declare all sums outstanding or owing, including interest, immediately due and
payable without presentment, demand or notice of any kind, all of which, to the
extent permitted by applicable law, are expressly waived by Debtor.
 
    If Embarq engages an attorney because of an Event of Default under this
Note, or to enforce or defend any provision of this Note, Debtor will pay upon
demand, to the extent permitted or not prohibited by applicable law, all
reasonable outside attorneys' fees and costs so incurred by Embarq.
 
    No waiver of any breach, Event of Default or failure of condition under the
terms of this Note will be implied from Embarq’s failure to take, or any delay
by Embarq in taking, action with respect to any breach, Event of Default or
failure of condition, or from any previous waiver of any similar or unrelated
breach, Event of Default or failure of condition.  A waiver of any term of this
Note must be made in writing and will be limited to the express written terms of
the waiver.
 
    If any provision of this Note is contrary to, prohibited by or deemed
invalid under applicable laws or regulations, the provision will be inapplicable
and deemed omitted to the extent so contrary, prohibited or invalid, but the
remainder of the Note will not be invalidated and will be given effect so far as
possible.  If any provision of this Note is contrary to, prohibited by or deemed
invalid under the applicable laws or regulations of any jurisdiction, the
provision will not be rendered invalid in any other jurisdiction.
 
    Debtor’s obligations and Embarq’s rights, powers and remedies expressed in
this Note are in addition to and not in limitation of those provided by law or
in any written agreement or instrument (other than this Note) relating to
Debtor’s indebtedness to Embarq or the security for that indebtedness.


Debtor waives presentment; demand; notice of dishonor; notice of protest and
nonpayment; notice of default interest and late charges; notice of intent to
accelerate; notice of acceleration; and diligence in taking any action to
collect any sums owing under this Note or in proceeding against any of the
rights and interests in and to properties securing payment of this Note.
 

--------------------------------------------------------------------------------


    Time is of the essence with respect to this Note’s provisions.
 
    This Note will be construed and enforced in accordance with the laws of the
State of Kansas, without regard to its principles of conflicts of law.
 
    DEBTOR AND EMBARQ AGREE THAT ANY ACTION OR PROCEEDING TO ENFORCE, OR ARISING
OUT OF, THIS NOTE MAY BE COMMENCED IN ANY STATE COURT LOCATED IN JOHNSON COUNTY,
KANSAS, OR IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF KANSAS
LOCATED IN KANSAS CITY, KANSAS.   TO THE EXTENT PERMITTED BY APPLICABLE LAW,
DEBTOR WAIVES PERSONAL SERVICE OF PROCESS AND AGREES THAT A SUMMONS AND
COMPLAINT BEGINNING AN ACTION OR PROCEEDING IN ANY SUCH COURT WILL BE PROPERLY
SERVED AND CONFER PERSONAL JURISDICTION OVER DEBTOR IF SERVED BY REGISTERED OR
CERTIFIED MAIL TO DEBTOR AT THE ADDRESS FOR DEBTOR SPECIFICED IN THE AGREEMENT.
 
    DEBTOR AND EMBARQ KNOWINGLY, VOLUNTARILY, AND INTENTIONALLY WAIVE ANY RIGHT
TO TRIAL BY JURY DEBTOR OR EMBARQ MAY HAVE IN ANY ACTION OR PROCEEDING, IN LAW
OR IN EQUITY, IN CONNECTION WITH THIS NOTE, OR THE RELATED TRANSACTIONS.  DEBTOR
REPRESENTS AND WARRANTS THAT NO REPRESENTATIVE OR AGENT OF EMBARQ HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT EMBARQ WILL NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THIS RIGHT TO JURY TRIAL WAIVER.  DEBTOR
ACKNOWLEDGES THAT EMBARQ HAS BEEN INDUCED TO ACCEPT THIS NOTE BY, AMONG OTHER
THINGS, THE PROVISIONS OF THIS PARAGRAPH.


This Note will be binding on Debtor and its successors and assigns, and will
inure to the benefit of Embarq and its successors and assigns.


The party executing this Note on Debtor’s behalf represents that he/she is a
duly authorized representative of Debtor and has the power and authority to
execute this Note on Debtor’s behalf.



--------------------------------------------------------------------------------


[SIGNATURE ON THE FOLLOWING PAGE.]


IN WITNESS WHEREOF, the Debtor has caused this Note to be executed by its duly
authorized representative as of the date first set forth above.
 
Xfone USA, Inc.


By: /S/ Wade Spooner
Name (print):Wade Spooner                                                    
Title:President& CEO                                       
Date:      5/31/2007                                                      
 
STATE OF ______________           )
)  ss.
COUNTY OF ____________           )


Before me, a Notary Public in and for said County and State, personally appeared
__________________________________, who represented to me that he/she is a duly
authorized representative of Xfone USA, Inc. (“Debtor”), and that he/she
executed the above Note for and on behalf of Debtor.




(Notary Public)
Print
Name:                                                                           
Commission expiration
date:                                                                           





--------------------------------------------------------------------------------



